Order entered August 3, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00245-CV

                         IN THE INTEREST OF J.C., A CHILD

                    On Appeal from the 304th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 13-00345W

                                        ORDER
                     Before Justices Francis, Lang-Miers, and Whitehill

      Based on the Court’s opinion of this date, we GRANT the April 24, 2015 motion of

Frank Adler to withdraw as Father’s appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Frank Adler as counsel of record for Father. We further DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Jorge Alberto

Campuzano, 409 West Brown St., Apt. A, Ennis, Texas 75119.




                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE